Case 8:18-cv-02608-SDM-AAS Document 103 Filed 05/16/19 Page 1 of 1 PageID 3479




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 HEALTHPLAN SERVICES, INC.,

       Plaintiff,
 v.                                               Case No. 8:18-cv-2608-T-23AAS

 RAKESH DIXIT, et al.,

       Defendants.
 _________________________________________/

                                      ORDER

       HealthPlan moves for entry of a protective order, electronically-stored-

 information (ESI) order, and computer-code order. (Doc. 99). The defendants oppose

 HealthPlan’s motion and submit their own proposed orders. (Doc. 100). After review

 of the parties’ arguments and proposed language, HealthPlan’s motion (Doc. 99) is

 GRANTED. Executed copies of the protective order, ESI order, and computer-code

 order will be docketed separately.

       ORDERED in Tampa, Florida, on May 16, 2019.




                                         1
